COURT OF APPEALS OF VIRGINIA


              Present: Judges Frank, Petty and Senior Judge Haley
UNPUBLISHED


              Argued at Alexandria, Virginia


              DAVID H. KELLOGG
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0025-13-4                                    JUDGE ROBERT P. FRANK
                                                                               NOVEMBER 26, 2013
              DENISE ANNE KELLOGG


                                  FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                                             William T. Newman, Jr., Judge

                               Jennifer A. Mullett (Augusta L. Meacham; Mullett Dove Meacham
                               & Bradley, PLLC, on briefs), for appellant.

                               Karen C. Davis (Law Offices of Karen C. Davis, on brief), for
                               appellee.


                                                        BACKGROUND

                     David Kellogg, appellant/husband, contends the trial court erred in failing to terminate

              his obligation to pay spousal support to Denise Kellogg, wife, pursuant to the parties’ property

              settlement agreement (PSA), finding that wife and Eric Baker (Baker) did not cohabitate in a

              relationship analogous to marriage.

                     The parties entered into a PSA, dated November 10, 2005 wherein husband agreed to pay

              wife $6,000 per month spousal support and continuing “thereafter until July 1, 2017, the death of

              either party, the wife’s remarriage, or the wife’s cohabitation with a person of the opposite sex in

              a relationship analogous to marriage for a period of six months or more, whichever shall first

              occur.” This agreement was affirmed, ratified, and incorporated into the final decree of divorce

              entered on December 21, 2005.

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       Husband filed a petition to terminate spousal support on October 14, 2011, alleging wife

cohabited with Baker in a relationship analogous to marriage. Wife filed an answer, denying

cohabitating in such a relationship but admitted wife and Baker have “an ongoing personal and

sexual relationship.”

       “On appeal, we construe the evidence in the light most favorable to wife, the prevailing

party below, granting to that evidence all reasonable inferences fairly deducible therefrom.”

Wright v. Wright, 38 Va. App. 394, 398-99, 564 S.E.2d 702, 704 (2002) (citing Donnell v.

Donnell, 20 Va. App. 37, 39, 455 S.E.2d 256, 257 (1995)).

       The majority of the facts are uncontroverted. Wife and Baker entered into a serious

romantic and sexual relationship in January of 2010. They are in love, and their relationship is

monogamous and continuous. They hold themselves out to family and friends as being in an

exclusive and committed relationship.

       Baker owns a condo on South Glebe Road. Wife owns a residence on North Nelson

Street, where she lives with her three children. Each property is titled solely in the parties’

respective names.

       They travel together at least three times per year, sharing travel expenses. The couple has

no joint checking or savings account nor any joint investments. Neither is a beneficiary of the

other’s insurance policies. Neither receives mail at the other’s residence.

       While the number of nights the couple spends together is controverted, no evidence

suggests that they live together every day. Baker testified that there are some weekends where

he and wife are both in town but wife does not come to the condo. Typically, when husband has

visitation with the children, wife stays with Baker at his condo from Friday until Tuesday

morning. This occurs twice per month. In addition to the ten days per month when husband has

visitation, Baker spends one night per week with wife when the children are home, for a total of

                                                -2-
twelve nights per month. Baker does not have a key to wife’s residence. Wife has a key to

Baker’s condo and a personal parking space there. She has unfettered access to the condo and

gains entrée to the condo elevator with an access key. She testified she generally spends two to

five nights a week with Baker at his condo, unless travel, work, or other engagements interfere

with that schedule.

       Wife and Baker regularly keep each other informed as to their activities by phone and

e-mail. Wife keeps certain toiletries at Baker’s condo but keeps no clothing there. When she

stays at the condo, she brings the necessary clothing with her. Baker keeps nothing at wife’s

house other than a toothbrush.

       When together, wife and Baker prepare meals together and clean up afterwards.

       During their relationship, wife has bought groceries for Baker from time to time. From

March 2010, she has purchased groceries for Baker approximately thirty-two times. When wife

stays at the condo, she brings her dog with her. They share the responsibility of feeding and

walking the dog.

       Wife and Baker have occasionally entertained friends together at the condo. They share

some vacations, exchange gifts, share holidays, attend extended family gatherings, attend

work-related social activities, and discuss job issues. On several occasions, wife and Baker have

attended recreational events with wife’s children.

       A private investigator, hired by husband, had the condo under surveillance for a

six-month period from March 28-September 28, with thirty-three days of surveillance. He

observed thirteen overnights at the condo and three overnights at wife’s residence.

       In denying husband’s motion, the trial court made a number of factual findings: There is

no common residence, that there is a fair amount of cohabitation, there is an intimate, ongoing

romantic involvement, that wife has a key to Baker’s condo and her own parking space there, but

                                               -3-
she does not keep clothing at the condo, that Baker keeps no clothes at wife’s residence, and that

wife and Baker have separate finances. The court also considered that Baker attended the

memorial service for wife’s mother but not the private service.

       Acknowledging this is “a very close call,” the trial court found husband did not meet his

burden of proof, that wife did not live with Baker in a relationship analogous to marriage.

       This appeal follows.

                                           ANALYSIS

       Appellant contends that the trial court erred in finding he did not prove wife and Baker

lived in a relationship analogous to marriage. He contends wife and Baker shared a common

residence despite the fact they each owned a separate residence.

       Our analysis is not an interpretation of the property settlement agreement but application

of the facts to the appropriate case law. Here, the facts are generally not controverted.

       As we noted above, the evidence in this case is essentially undisputed. In that posture:

               The findings of a trial court after an ore tenus hearing should not
               be disturbed on appeal unless they are plainly wrong or without
               evidence to support them. A trial court’s conclusion based on
               undisputed evidence, however, does not have the same binding
               weight on appeal. Moreover, a fact finder may not arbitrarily
               disregard uncontradicted evidence that is not inherently incredible.

Schweider v. Schweider, 243 Va. 245, 250, 415 S.E.2d 135, 138 (1992) (citations omitted).

       “Thus, when ‘[n]o controverted fact was passed on by the trial court,’ Rinehart & Dennis

Co. v. McArthur, 123 Va. 556, 567, 96 S.E. 829, 833 (1918), the trial court’s ‘finding is not

entitled to the same weight it would be accorded if reached in a factual situation upon conflicting

evidence.’ Madbeth, Inc. v. Weade, 204 Va. 199, 202, 129 S.E.2d 667, 669 (1963).” Stroud v.

Stroud, 49 Va. App. 359, 372, 641 S.E.2d 142, 148 (2007).




                                                -4-
       The Supreme Court of Virginia, in Schweider, 243 Va. at 248, 415 S.E.2d at 137, stated:

               We have said that the term “cohabit” means “to live together in the
               same house as married persons live together, or in the manner of
               husband and wife.” Johnson v. Commonwealth, 152 Va. 965, 970,
               146 S.E. 289, 291 (1929). While engaging in sexual relations is a
               factor in determining cohabitation, “‘matrimonial cohabitation’
               consists of more than sexual relations. It also imports the
               continuing condition of living together and carrying out the mutual
               responsibilities of the marital relationship.” Petachenko v.
               Petachenko, 232 Va. 296, 299, 350 S.E.2d 600, 602 (1986); see
               Colley v. Colley, 204 Va. 225, 228-29, 129 S.E.2d 630, 632
               (1963).

       In Frey v. Frey, 14 Va. App. 270, 416 S.E.2d 40 (1992), this Court interpreted the words,

“cohabitation, analogous to a marriage.” We held that this phrase “means a status in which a

man and woman live together continuously, or with some permanency, mutually assuming duties

and obligations normally attendant with a marital relationship.” Id. at 275, 416 S.E.2d at 43.

       In Pellegrin v. Pellegrin, 31 Va. App. 753, 764-65, 525 S.E.2d 611, 616-17 (2000), we

established four non-exclusive areas of consideration: 1) common residence; 2) intimate or

romantic involvement; 3) provisions of financial support; and 4) duration and continuity of the

relationship and other indicia of permanency.

               “[I]t is within the province of the trial court to determine what
               weight to accord each of the factors relevant to the matter
               presented.” Id. at 766, 525 S.E.2d at 617. However, “[t]he
               requirement that the payee ex-spouse and that party’s paramour be
               shown to have established and shared a common residence is
               firmly established in Virginia case law.” Id. at 764, 525 S.E.2d at
               616 (citing Schweider, 243 Va. at 248-49, 415 S.E.2d at 137).

               Thus, if two individuals do not share a common residence, they are
               not cohabiting. Although “proof of a common or shared residence
               does not itself establish cohabitation,” sharing a common residence
               is a “requirement” for cohabitation. Id. As the Supreme Court has
               plainly stated, cohabitation requires “‘liv[ing] together in the same
               house as married persons live together, or in the manner of
               husband and wife.’” Schweider, 243 Va. at 248, 415 S.E.2d at 137
               (emphasis added) (quoting Johnson, 152 Va. at 970, 146 S.E. at
               291).


                                                -5-
Cranwell v. Cranwell, 59 Va. App. 155, 162, 717 S.E.2d 797, 800 (2011) (other citations

omitted).

       As Pellegrin indicates, the first factor is properly viewed as a threshold requirement,

which is a necessary though perhaps not a sufficient condition for cohabitation. Pellegrin, 31

Va. App. at 764, 525 S.E.2d at 616 (acknowledging that a common residence is a “requirement”

for cohabitation that “is firmly established in Virginia case law,” but noting that “proof of a

common or shared residence does not itself establish cohabitation”).

               Under this framework, a court seeking to determine whether a
               couple is cohabiting in a situation analogous to marriage must ask,
               first, whether the couple has “established and shared a common
               residence.” Id. If a couple has not established and shared a
               common residence, then by definition they cannot be “‘liv[ing]
               together in the same house as married persons live together, or in
               the manner of husband and wife.’” Schweider, 243 Va. at 248, 415
               S.E.2d at 137 (quoting Johnson, 152 Va. at 970, 146 S.E. at 291).
               Thus, if a couple is not sharing a common residence, they are not
               cohabiting.

Cranwell, 59 Va. App. at 163, 717 S.E.2d at 801.

       Thus, our initial inquiry is whether husband proved wife and Baker established and

shared a common residence. If they did not, our inquiry ends.

       A couple may own separate homes and still be found to share a common residence. See

id. at 164 n.3, 717 S.E.2d at 801 n.3 (“Of course, it is entirely possible for a couple to share a

common residence even though each party continues to own a separate dwelling.”).

       Further, it is clear that the couple need not live together on a full-time basis. See Stroud,
49 Va. App. at 374, 641 S.E.2d at 149, where we held that the former wife and her female

companion were cohabiting in a relationship analogous to marriage where they maintained

separate homes but spent an average of five nights a week together, and Penrod v. Penrod, 29
Va. App. 96, 510 S.E.2d 244 (1999), where the former wife was found to be cohabiting in a



                                                 -6-
relationship analogous to marriage when she stayed with her paramour overnight three to four

nights a week.

       Clearly, wife and Baker had an ongoing romantic and sexual relationship. Wife has free

access to Baker’s condo and has her own parking space and key. Baker spends one night per

week at wife’s residence. Twice a month, wife spends weekends with Baker at his condo when

husband has visitation with the children. However, the children do not spend nights at the

condo. Baker also testified there are some weekends he and wife do not stay together even

though they are both in town.

       From the above, the evidence reveals that wife spends a five-day weekend with Baker in

his condo (Friday through Tuesday) twice per month, and Baker spends two nights per month at

wife’s residence when the children are home, for a total of twelve days per month. These

numbers comport with the private investigator’s surveillance.

       Neither party keeps clothing at the other’s residence, except for basic toiletries. Each

party brings a suitcase to transport clothing. Neither receives mail at the other’s residence.

       What is particularly significant is that wife’s children do not stay overnight at the condo.

The children, who at the time of trial were eighteen, sixteen, and thirteen years old, reside

exclusively at wife’s residence. It is inconceivable, under the facts of this case, that wife and

Baker would establish and share a common residence excluding wife’s children.

       Appellant cites Stroud to support his contention that two people can own two separate

residences and still share a common residence. However, the facts of that case are not applicable

here. In Stroud, the former wife (Debra) and her companion, Robyn, did not own a home

together. Robyn owned a separate residence, which she rented to a tenant. 49 Va. App. at 370,

641 S.E.2d at 147. The tenant had complete use of the entire house except for Robyn’s bedroom

and bathroom. Id. Debra and Robyn did not share any financial resources, and neither was

                                                -7-
beneficiary of the other’s retirement accounts or life insurance. Id. at 371, 641 S.E.2d at 147-48.

Robyn stayed overnight in Debra’s house an average of five nights per week, had a sexual

relationship with her, and kept her clothes in Debra’s bedroom and toiletries in Debra’s

bathroom. Id. at 369, 641 S.E.2d at 147. Debra and Robyn exchanged rings which they

“routinely” wore, and they vacationed together. Id. at 370, 641 S.E.2d at 147. Robyn washed

dishes and did laundry at Debra’s residence, possessed a key to Debra’s house, drove Debra’s

car, and attended church with her. Id. at 369, 641 S.E.2d at 147. Debra had lent Robyn

$8,000-$9,000 without any written documentation or payment schedule. Id. Further, Robyn was

listed as the emergency contact for Debra and her three children, and Robyn told the children she

loves them. Id.

       Robyn stated she and Debra have the joy of raising Debra’s children, characterizing

herself as a “co-parent” and saying that the children are like her own. Robyn described her

relationship with Debra as an exclusive sexual relationship, they are a “couple,” and they have an

understanding of fidelity. Id. at 375, 641 S.E.2d at 149.

       A private investigator had Debra’s house under surveillance for thirty-four days. Robyn

stayed there all but four days. Id. at 371, 641 S.E.2d at 148. The investigator testified Robyn

“didn’t spend any appreciable time at her own house.” Id. Robyn testified the four-day absence

was due to a business trip. She had left from Debra’s house and returned there when her trip

concluded. Id.

       In Stroud, we reviewed the four non-exclusive factors demonstrative of the “mutual

responsibilities of the marital relationship,” explained in Pellegrin: common residence, intimate

or romantic involvement, provision of financial support, and duration and continuity of the

relationship. Id. at 373-75, 641 S.E.2d at 148-50.




                                               -8-
       We found no significance to Debra and Robyn owning two separate properties – to the

extent Robyn even went to her own property, those visits were “immaterial to the issue at hand.”

Id. at 373, 641 S.E.2d at 149. We held the facts proved Robyn and Debra cohabited in a

situation analogous to marriage, emphasizing inter alia Robyn’s jointly raising Debra’s children,

that Robyn and Debra lived together in a “durable, continuing and permanent relationship,” that

they each routinely wore diamond rings given by the other, and that Robyn kept her clothes at

Debra’s house. Id. at 375, 641 S.E.2d at 149-50.

       In Pellegrin, however, we found the evidence insufficient to prove cohabitation. We

found that the evidence established:

               that wife has been romantically involved in an exclusive
               relationship with her paramour since 1989, that their relationship
               has been marked by sexual intimacy since 1990, that they have
               attended family functions together, that they have vacationed
               together, and that they have made frequent visits to each other’s
               homes. Wife’s paramour has established a close and familial
               relationship with the parties’ daughters. However, the evidence
               failed to prove that wife shared a common residence with him or
               that they mutually assumed the duties and obligations normally
               associated with a marriage. Although wife’s companion undertook
               some of the household chores while in her home, scant evidence
               proved that he financially contributed to or supported her
               household in any significant way. Evidence that he loaned money
               to wife and her children and that he and wife regularly exchanged
               gifts is insufficient to establish the degree of financial
               interdependence generally associated with marital relationships.

Pellegrin, 31 Va. App. at 767, 525 S.E.2d at 617-18.

       We concluded that based on the appropriate standard of review, the record did not show

“that the trial court improperly weighed the factors or that the evidence established cohabitation

as a matter of law.” Id. (citing Koneful v. Koneful, 18 Va. App. 612, 614, 446 S.E.2d 153, 154

(1994)).

       This case is easily distinguishable from Stroud. Here, there is no question that wife at

least partially resided at her home with her children. Moreover, the trial court found that wife
                                               -9-
and Baker did not share a common residence. We cannot say that this factual finding was

“‘plainly wrong or without evidence to support it.’” Cranwell, 59 Va. App. at 164, 717 S.E.2d at

801 (quoting Code § 8.01-680).

       Furthermore, like the parties in Pellegrin, wife and Baker do not assume the duties

normally associated with marriage. They do not keep clothing or receive mail at the other’s

residence. They keep their finances separate and split the costs when they travel together.

       In a cohabitation context, “a relationship ‘analogous to marriage’ does not mean a

‘marriage.’ Rather, ‘analogous’ is defined as ‘similar in some way.’” Stroud, 49 Va. App. at

378, 641 S.E.2d at 151 (quoting Webster’s Dictionary 17 (Michael Agnes ed., Wiley Publishing,

Inc. 2002)). “The word similar ‘is generally interpreted to mean that one thing has a

resemblance in many respects, nearly corresponds, is somewhat like, or has a general likeness to

some other thing but is not identical in form and substance.’” Frederick Fire & Rescue v.

Dodson, 20 Va. App. 440, 446, 457 S.E.2d 783, 786 (1995) (quoting Black’s Law Dictionary

1383 (6th ed. 1990)).

       Furthermore, “[a] finding of ‘cohabitation’ must be based upon evidence concerning the

overall nature of the relationship, not merely a piecemeal consideration of individual factors such

as its sexual or financial components.” Penrod, 29 Va. App. at 101, 510 S.E.2d at 246.

       We conclude that there was sufficient evidence to support the trial court’s finding that

wife and Baker did not cohabit in a relationship analogous to marriage. They did not live

together in the same house as married persons live together, and they did not assume duties and

obligations normally attendant with a marital relationship. See Frey, 14 Va. App. at 275, 416
S.E.2d at 43 (holding that the language “cohabitation, analogous to marriage” “has been

consistently interpreted by courts as encompassing both a permanency or continuity element and




                                              - 10 -
an assumption of marital duties”). Thus, there was no error in the trial court’s failure to

terminate husband’s spousal support obligation.

                                          CONCLUSION

        Because wife and Baker were not living in a relationship analogous to marriage, the trial

court did not err in failing to terminate husband’s obligation to pay spousal support. As such, we

affirm the ruling of the trial court.

                                                                                          Affirmed.




                                               - 11 -